Citation Nr: 0431950	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-07 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to an effective date prior to October 4, 2002, 
for an award of Department of Veterans Affairs non-service-
connected disability pension benefits.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran had active duty from June 1951 to June 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  


FINDINGS OF FACT

1.  The veteran was born in October 1930 and served honorably 
more than 90 days during the Korean Conflict.  

2.  The veteran's claim for VA non-service-connected 
disability pension benefits was received on October 4, 2002.  


CONCLUSION OF LAW

The criteria for an effective date prior to October 4, 2002, 
for an award of VA non-service-connected disability pension 
benefits are not met.  38 U.S.C.A. §§ 5107, 5110, 5113 (West 
2002); 38 C.F.R. § 3.400(b)(1)(ii) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed November 2002 decision, a February 2003 
statement of the case, an April 2003 corrected statement of 
the case, and a supplemental statement of the case dated in 
September 2004 that discussed the pertinent evidence, and the 
laws and regulations related to claim for an effective date 
prior to October 4, 2002, for an award of VA disability 
pension benefits.  Moreover, these documents essentially 
notified them of the evidence needed by the veteran to 
prevail on his claim.  

In addition, in a June 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  

As it pertained to respective responsibilities, the veteran 
was told that VA would obtain relevant records from any 
Federal agency, including medical records from the military 
and VA hospitals, or from the Social Security Administration.  
He was informed to provide information so that VA could 
obtain relevant treatment records.  In this regard, he was 
told to complete sign and return the enclosed VA 
Form 21-4142, Authorization for Release of Information, for 
any private health care provider he wished VA to obtain 
records.  The veteran was further informed that he could 
submit any additional information or evidence to VA, 
preferably within 60 days.

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, supplemental statements of 
the case, and notice letter dated in June 2004 complied with 
the specific requirements of Quartuccio (identifying evidence 
to substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the VCAA was not in effect at 
the time of the initial determination by the RO.  In June 
20045, the RO provide notice to the claimant regarding what 
information and evidence is needed to substantiate his claim 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to his claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the appellant in June 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was mailed to the 
appellant in September 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's treatment reports.  The veteran has not 
identified any additional evidence pertinent to his claim, 
not already of record and there are no additional records to 
obtain.  Moreover, as noted above, the veteran has been 
informed of the type of evidence necessary to substantiate 
his claim, as well as the respective responsibilities of 
himself and VA as it pertains to his claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Analysis

The basic law referable to pension benefits provides that 
pension is payable to each veteran who served for 90 days or 
more during a period of war who is permanently and totally 
disabled from disability not the result of the veteran's own 
willful misconduct.  38 U.S.C.A. §§ 1502, 1521(a) (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.342 and Part 4 (2004).  
In addition, a disability pension is payable to each veteran 
who served in the active military, naval, or air service for 
90 days or more during a period of war and who is 65 years of 
age or older.  38 U.S.C.A. § 1513.  

For disability pension claims received on or after October 1, 
1984, the effective date shall be the date of receipt of the 
claim, except that if, within one year from the date on which 
the veteran became permanently and totally disabled, the 
veteran files a claim for a retroactive award and establishes 
that a physical or mental disability, which was not the 
result of the veteran's own willful misconduct, was so 
incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the disability pension 
award may be effective from the date of receipt of the claim 
or the date on which the veteran became permanently and 
totally disabled, whichever is to the advantage of the 
veteran.  38 C.F.R. § 3.400(b)(1)(ii).  

The evidence shows that the veteran was born in October 1930 
and that he served honorably for almost four years during the 
Korean Conflict.  

A rating decision in September 1988 denied VA pension 
benefits on the basis that the evidence did not establish 
that the veteran was permanently disabled.  He was notified 
of that decision and did not file a notice of disagreement 
within one year.  No further communication was received from 
the veteran concerning pension benefits until October 4, 
2002, when the RO received a VA Form 21-527, Income-Net Worth 
and Employment Statement.  That form was construed as an 
application for disability pension benefits, inasmuch as VA 
disability pension is an income-based program.  The veteran 
does not dispute that he filed his claim for pension on 
October 4, 2002.  

Prior to December 2001, non-service-connected disability 
pension benefits were available only to veterans who were 
permanently and totally disabled.  Effective in December 
2001, Congress amended the law concerning VA pension to 
provide that pension benefits shall also be paid to a veteran 
who is 65 years of age or older and who is not permanently 
and totally disabled, and who meets the service requirements 
specified in 38 U.S.C.A. § 1521.  

In this case, the veteran has not contended and there is no 
medical evidence that he is permanently and totally disabled.  
He applied for VA pension benefits on the basis that he is 
over 65 years old and a veteran of a period of war.  A 
November 2002 decision of the RO established his entitlement 
to VA non-service-connected pension benefits, effective from 
October 4, 2002.  The veteran appealed that decision, 
contending that he was previously unaware that he might be 
entitled to a VA pension and that he believed that the 
pension award should be effective from his 65th birthday, in 
1995.  

First, the law providing for pension based solely on the 
wartime veteran's having reached 65 years of age was not 
effective until December 2001.  A pension award based solely 
on the veteran's age cannot, under any circumstances, be 
effective prior to the effective date of that provision of 
the law, 38 U.S.C.A. § 1513.  

However, the veteran's claim for pension benefits was not 
received until October 4, 2002.  The law and regulations are 
very clear that, when entitlement is based solely on the 
veteran's being 65 years of age or older, the effective date 
for the award cannot be earlier than the date of receipt of 
the claim.  

Because the RO has established October 4, 2002, as the 
effective date for the award of VA non-service-connected 
disability pension benefits, no earlier date may be assigned.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

An effective date prior to October 4, 2002, for an award of 
VA  non-service-connected disability pension benefits is 
denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



